[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 28, 2008
                               No. 08-10620                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 07-20325-CR-MGC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOSE ERNESTO PORTILLO,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (July 28, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Jose Ernesto Portillo appeals his convictions for knowingly conspiring to
defraud the United States by fraudulently obtaining a commercial driver’s license

without first properly qualifying under federal standards, in violation of 18 U.S.C.

§ 371, and causing an identification document to be produced without lawful

authority, in violation of 18 U.S.C. §§ 1028(a)(1), (c)(3)(A), and 2. On appeal,

Portillo challenges the district court’s denial of his motion in limine, which

allowed the government to introduce evidence of its witness’s participation in the

same criminal conduct for which Portillo was charged. Upon review of the record,

and consideration of the briefs of the parties, we find no reversible error.

      A district court’s decision regarding the admissibility of evidence is

reviewed for an abuse of discretion. United States v. Desero, 518 F.3d 1250, 1254

(11th Cir. 2008). Federal Rule of Evidence 404(b) states that “[e]vidence of other

crimes, wrongs, or acts is not admissible to prove the character of a person in order

to show action in conformity therewith. It may, however be admissible for other

purposes, such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” Fed. R. Evid. 404(b).

“Evidence of criminal activity other than the charged offense is not extrinsic under

Rule 404(b) if it is . . . inextricably intertwined with the evidence regarding the

charged offense.” United States v. Ramsdale, 61 F.3d 825, 829 (11th Cir. 1995)

(quoting United States v. Veltmann, 6 F.3d 1483, 1498 (11th Cir.1993)). Evidence



                                           2
is “inextricably intertwined” when it

      pertain[s] to the chain of events explaining the context, motive and
      set-up of the crime, [and] is properly admitted if linked in time and
      circumstances with the charged crime, or forms an integral and natural
      part of an account of the crime, or is necessary to complete the story
      of the crime for the jury.

United States v. McLean, 138 F.3d 1398, 1403 (11th Cir. 1998) (internal quotation

marks omitted).

      The district court did not abuse its discretion in admitting testimony of a

witness who was involved in the same criminal transaction as Portillo because it

was necessary to complete the story of the crime and was inextricably intertwined

with the evidence regarding the offense. The witness testified that he was arrested

for and pled guilty to illegally obtaining a commercial driver’s license. He stated

that, on the day of the offense, he arrived at the Department of Motor Vehicles

facility and saw Portillo sitting in his cousin’s automobile. The witness further

testified that he, along with Portillo and two others, was escorted into the facility to

obtain a commercial driver’s license and that Portillo was in front of him in line

inside. After obtaining the license, the witness paid $700 to his cousin, in whose

car Portillo had been sitting when the witness arrived.

      This testimony was inextricably intertwined with evidence regarding the

charged offense because it put Portillo at the scene of the offense, linked him to a



                                           3
co-conspirator, and established his participation in the offense. Accordingly, we

affirm.

      AFFIRMED.




                                         4